Filed 2/2/16 P. v. Callahan CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                    DIVISION SIX


THE PEOPLE,                                                                    2d Crim. No. B263560
                                                                            (Super. Ct. No. 2012000563)
     Plaintiff and Respondent,                                                   (Ventura County)

v.

WILLIAM MICHAEL CALLAHAN,

     Defendant and Appellant.



                   The trial court reduced William Michael Callahan's conviction for petty
theft with a prior to a misdemeanor pursuant to Proposition 47, the Safe Neighborhoods
and Schools Act ("Act"). (Pen. Code, §§ 666, subd. (a), 1170.18.)1 But it continued
him on post-release community supervision (PRCS) (§ 3451) and declined his request
for misdemeanor parole pursuant to section 1170.18, subdivision (d) of the Act.
Callahan appeals from an order denying his motion to terminate PRCS. We reverse.
                                                  BACKGROUND
                   When the electorate passed Proposition 47, Callahan was on PRCS after
serving a felony sentence for petty theft with a prior. (§ 666, subd. (a).) The trial court
granted Callahan's petition to recall his sentence and resentenced him to a misdemeanor
under the Act. (§ 1170.18, subd. (a).) Callahan and the prosecutor asked the court to


1
    All statutory references are to the Penal Code.
place Callahan on misdemeanor parole pursuant to section 1170.18, subdivision (d).
Instead, the court continued PRCS.
              The trial court subsequently heard a petition to revoke Callahan's PRCS
for violation of its terms. Callahan moved to dismiss the petition on the ground that his
PRCS terminated by operation of law when the court reduced his offense to a
misdemeanor. On March 19, 2015, the trial court denied the motion, found Callahan in
violation of the terms of his PRCS, and ordered him to serve a jail term. Callahan
appeals the March 19 order.
                                      DISCUSSION
              The trial court reduced Callahan's underlying felony to a misdemeanor.
Callahan should have been placed on misdemeanor parole and not continued on PRCS.
              The Act reclassifies certain felonies to misdemeanors, including petty
theft with a prior. (§ 666, subd. (a).) A defendant serving a felony sentence for an
offense that would have been a misdemeanor under the Act may petition for recall of
sentence and resentencing. (§ 1170.18, subd. (a).) If the court grants the petition, the
person "shall be" subject to one year misdemeanor parole, unless the court in its
discretion releases him or her from parole. (§ 1170.18, subd. (d).) The trial court stated
that if Callahan was not continuing on PRCS, it would not release him from parole
under the Act.
              Callahan may not be continued on PRCS. PRCS applies only to felons
who have served a prison term. (§ 3451, subd. (a) [PRCS applies to persons released
from prison "after serving a prison term for a felony"]; § 3450, subd. (b)(5) [PRCS is
intended to improve public safety outcomes among "adult felon parolees"].) Callahan's
conviction is a misdemeanor for all purposes. (§ 1170.18, subd. (k) ["Any felony
conviction that is recalled and resentenced [under the Act] . . . shall be considered a
misdemeanor for all purposes," except firearm restrictions].) Callahan should have been
placed on misdemeanor parole under the Act, not PRCS.



                                             2
                                    DISPOSITION
             The order is reversed. The matter is remanded to the trial court for further
proceedings consistent with this opinion.
             NOT TO BE PUBLISHED.




                                            GILBERT, P.J.


We concur:



             YEGAN, J.



             PERREN, J.




                                             3
                                Brian J. Back, Judge
                                Ryan J. Wright, Judge

                           Superior Court County of Ventura

                        ______________________________


             Richard Lennon, under appointment by the Court of Appeal, for
Defendant and Appellant.
             Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Mary Sanchez,
Michael Katz, Deputy Attorneys General, for Plaintiff and Respondent.




                                          4